NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         NOV 7 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 BRENDA J. LITTLE,                                  No. 14-35815

                   Plaintiff-Appellant,             D.C. No. 2:13-cv-01284-RSL

   v.
                                                    MEMORANDUM*
 STATE OF WASHINGTON; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert S. Lasnik, District Judge, Presiding

                             Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Brenda J. Little, an inactive attorney, appeals pro se from the district court’s

order declaring her a vexatious litigant and imposing pre-filing restrictions. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We vacate and remand.

      In declaring Little a vexatious litigant and entering a pre-filing order against

her, the district court provided Little with notice and an opportunity to be heard,

developed an adequate record for review, and made substantive findings regarding

her frivolous and harassing litigation history. See id. (discussing factors to

consider before imposing pre-filing restrictions). However, the provision imposing

pre-filing review on “[a]ny pro se complaint submitted for filing in this district in

which Brenda J. Little is a named plaintiff or purports to act as a party

representative” is not narrowly tailored to disputes arising from the attorney

disciplinary proceedings that Little seeks to challenge. See id. at 1066-67

(outlining requirement that pre-filing order be narrowly tailored); see also De

Long. v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990) (pre-filing orders “must

be narrowly tailored to fit the specific vice encountered”). Accordingly, we vacate

the entry of the pre-filing order and remand for the district court to enter a pre-

filing order that is narrowly tailored.

      Little’s contentions that the district court acted improperly, violated various

constitutional amendments, issued an advisory opinion, erred by not following

procedures under Federal Rule of Civil Procedure 11, and improperly structured

the pre-filing order are unpersuasive.




                                           2                                     14-35815
The parties shall bear their own costs on appeal.

VACATED and REMANDED.




                                   3                14-35815
Little v. State of Washington, No. 14-35815
SILVERMAN, Circuit Judge, dissenting:

      I would affirm.




                                        4     14-35815